NUMBER 13-09-00603-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  STEPHEN P. CARRIGAN 
AND THE CARRIGAN LAW FIRM, LLP
 

On Relators' Petition for Writ of Mandamus.
 

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Rodriguez and Garza
Memorandum Opinion Per Curiam


	Relators, Stephen P. Carrigan and The Carrigan Law Firm, LLP, have filed a petition
for writ of mandamus with this Court alleging that respondent, the Honorable Lisa
Gonzales, presiding judge of the County Court at Law Number Two of Nueces County,
Texas, abused her discretion by setting a trial date of November 9, 2009 in trial court cause
number 2008-60805-2, styled Robert C. Hilliard and Hilliard and Munoz, LLP v. Stephen
P. Carrigan and The Carrigan Law Firm, LLP.  On November 2, 2009, we ordered all
underlying proceedings stayed and requested a response from the real parties in interest,
Robert C. Hilliard and Hilliard and Munoz, LLP.  The real parties in interest filed such a
response on November 4, 2009.
	This Court, having examined and fully considered the petition for writ of mandamus
and response thereto, is of the opinion that relators have not shown themselves entitled
to the relief sought and the petition should be denied.  See Tex. R. App. P. 52.8(a). 
Accordingly, the petition for writ of mandamus is DENIED.  Further, the emergency stay
of proceedings previously imposed by this Court in trial court cause number 2008-60805-2
is hereby LIFTED.

								PER CURIAM

Memorandum Opinion delivered and 
filed this the 5th day of November, 2009.